  Case
Case    1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document      1 Filed
                              1898 Filed    12/09/19
                                         12/09/19     Page
                                                   Page 1 of125
                                                              of PageID
                                                                 25 PageID  #: 1
                                                                        #: 181998



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

COMCAST CABLE COMMUNICATIONS,   )
LLC,                            )
                                )
          Plaintiff,            )
                                )
      v.                        )                  C.A. No. ________________
                                )
L3HARRIS TECHNOLOGIES, INC. and )                  JURY TRIAL DEMANDED
HARRIS GLOBAL COMMUNICATIONS, )
INC.,                           )
                                )
          Defendants.           )

                    COMPLAINT FOR DECLARATORY JUDGMENT
                        OF PATENT NON-INFRINGEMENT

       Plaintiff Comcast Cable Communications, LLC (“Comcast”), by and through its

attorneys, hereby alleges against Defendants L3Harris Technologies, Inc. (“L3Harris Tech”) and

Harris Global Communications Inc. (“HGC”) (collectively “L3Harris”) as follows:

                                 NATURE OF THE ACTION

       1.      This declaratory-judgment action seeks a determination that Comcast does not

infringe any claims of United States Patent Nos. 7,027,426 B2 (the “ʼ426 Patent”), 6,718,394 B2

(the “ʼ394 Patent”), 7,453,864 B2 (the “ʼ864 Patent”), 6,980,537 B1 (the “ʼ537 Patent”),

6,958,986 B2 (the “’986 Patent”), 7,304,972 B2 (the “’972 Patent”), 6,870,846 (the “ʼ846

Patent”), 7,382,765 (the “ʼ765 Patent”), 6,754,192 (the “ʼ192 Patent”), 7,440,572 B2 (the “ʼ572

Patent”), 7,606,256 B2 (the “ʼ256 Patent”), 6,404,756 B1 (the “ʼ756 Patent”), 6,349,091 B1 (the

“ʼ091 Patent”), 6,961,310 B2 (the “ʼ310 Patent”), and 7,082,117 B2 (the “ʼ117 Patent”)

(collectively “the L3Harris Patents”).
  Case
Case    1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document      1 Filed
                              1898 Filed    12/09/19
                                         12/09/19     Page
                                                   Page 2 of225
                                                              of PageID
                                                                 25 PageID  #: 2
                                                                        #: 181999



                                           THE PARTIES

       2.      Comcast is a limited liability company organized and existing under Delaware

law, with a principal place of business in Philadelphia, Pennsylvania.

       3.      On information and belief, L3Harris is a Delaware corporation with its principal

place of business in Melbourne, Florida.

       4.      On information and belief, HGC is a New York corporation with its principal

place of business in Rochester, New York.

                                JURISDICTION AND VENUE

       5.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§§ 1331 and 1338(a) because Comcast’s claims arise under the patent laws of the United States,

35 U.S.C. § 1, et seq., and under the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and

2202. With respect to Comcast’s declaratory-judgment claims, for the reasons set forth herein,

there is a substantial controversy of sufficient immediacy and reality to warrant the issuance of a

declaratory judgment regarding the alleged infringement, or not, of the L3Harris Patents.

       6.      This Court has personal jurisdiction over L3Harris. On information and belief,

L3Harris Tech is a corporation organized and existing under the laws of the state of Delaware,

maintains a registered agent for service of process in this forum, and has continuous and

systematic contacts with this forum. On information and belief, HGC has assigned to L3Harris

Tech, a Delaware corporation, all substantial rights—including but not limited to the right to

monetize, license, enforce in court and control litigation—in the L3Harris Patents that are

recorded as assigned to HGC. Alternatively, on information and belief, HGC and L3Harris Tech

have entered into an agreement whereby L3Harris Tech, a Delaware corporation, is acting as

HGC’s agent for purposes of the monetization, licensing, enforcement in court and control of




                                                2
  Case
Case    1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document      1 Filed
                              1898 Filed    12/09/19
                                         12/09/19     Page
                                                   Page 3 of325
                                                              of PageID
                                                                 25 PageID  #: 3
                                                                        #: 182000



litigation concerning the L3Harris Patents that are recorded as assigned to HGC. With respect to

those patents, L3Harris Tech has held itself out to Comcast as having all substantial rights and

the right to act as HGC’s agent with respect to the allegations of infringement and threatened

enforcement of those patents.

       7.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and (c).

                                       BACKGROUND

 I.      The L3Harris Patents

       8.     On information and belief, L3Harris owns and/or controls all substantial rights in

the ’426 Patent, which is entitled “Multi-channel Mobile Ad Hoc Network” and which issued on

April 11, 2006. A true and correct copy of the ’426 Patent is attached as Exhibit A to this

Complaint.

       9.     On information and belief, L3Harris owns and/or controls all substantial rights in

the ’394 Patent, which is entitled “Hierarchical Mobile Ad-Hoc Network and Methods for

Performing Reactive Routing Therein Using Ad-Hoc On-Demand Distance Vector Routing

(AODV)” and which issued on April 6, 2004. A true and correct copy of the ’394 Patent is

attached as Exhibit B to this Complaint.

       10.    On information and belief, L3Harris owns and/or controls all substantial rights in

the ’864 Patent, which is entitled “Predictive Route Maintenance In a Mobile Ad Hoc Network”

and which issued on November 18, 2008. A true and correct copy of the ’864 Patent is attached

as Exhibit C to this Complaint.

       11.    On information and belief, L3Harris owns and/or controls all substantial rights in

the ’537 Patent, which is entitled “Method and Apparatus for Communication Network Cluster

Formation and Transmission of Node Link Status Messages with Reduced Protocol Overhead




                                               3
  Case
Case    1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document      1 Filed
                              1898 Filed    12/09/19
                                         12/09/19     Page
                                                   Page 4 of425
                                                              of PageID
                                                                 25 PageID  #: 4
                                                                        #: 182001



Traffic” and which issued on December 27, 2005. A true and correct copy of the ’537 Patent is

attached as Exhibit D to this Complaint.

       12.    On information and belief, L3Harris owns and/or controls all substantial rights in

the ’986 Patent, which is entitled “Wireless communication system with enhanced time slot

allocation and interference avoidance/mitigation features and related methods” and which issued

on October 25, 2005. A true and correct copy of the ’986 Patent is attached as Exhibit E to this

Complaint.

       13.    On information and belief, L3Harris owns and/or controls all substantial rights in

the ’972 Patent, which is entitled “Method and device for establishing communication links and

handling unbalanced traffic loads in a communication system” and which issued on December 4,

2007. A true and correct copy of the ’972 Patent is attached as Exhibit F to this Complaint.

       14.    On information and belief, L3Harris owns and/or controls all substantial rights in

the ʼ846 Patent, which is entitled “Hierarchical mobile ad-hoc network and methods for

performing reactive routing therein using dynamic source routing (DSR),” and which issued on

March 22, 2005. A true and correct copy of the ’846 Patent is attached as Exhibit G to this

Complaint.

       15.    On information and belief, L3Harris owns and/or controls all substantial rights in

the ’765 Patent, which is entitled “Predictive routing in a mobile ad-hoc network,” and which

issued on June 3, 2008. A true and correct copy of the ’765 Patent is attached as Exhibit H to

this Complaint.

       16.    On information and belief, L3Harris owns and/or controls all substantial rights in

the ’192 Patent, which is entitled “Temporal transition network protocol (TTNP) in a mobile ad




                                                4
  Case
Case    1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document      1 Filed
                              1898 Filed    12/09/19
                                         12/09/19     Page
                                                   Page 5 of525
                                                              of PageID
                                                                 25 PageID  #: 5
                                                                        #: 182002



hoc network,” and which issued on June 22, 2004. A true and correct copy of the ’192 Patent is

attached as Exhibit I to this Complaint.

       17.     On information and belief, L3Harris owns and/or controls all substantial rights in

the ʼ572 Patent, which is entitled “Secure Wireless LAN Device and Associated Methods,” and

which issued on October 21, 2008. A true and correct copy of the ’572 Patent is attached as

Exhibit J to this Complaint.

       18.     On information and belief, L3Harris owns and/or controls all substantial rights in

the ’256 Patent, which is entitled “Distributed Trunking Mechanism for VHF Networking,” and

which issued on October 20, 2009. A true and correct copy of the ’256 Patent is attached as

Exhibit K to this Complaint.

       19.     On information and belief, L3Harris owns and/or controls all substantial rights in

the ’756 Patent, which is entitled “Methods and Apparatus for Coordinating Channel Access to

Shared Parallel Data Channels,” and which issued on June 11, 2002. A true and correct copy of

the ’756 Patent is attached as Exhibit L to this Complaint.

       20.     On information and belief, L3Harris owns and/or controls all substantial rights in

the ’091 Patent, which is entitled “Method and Apparatus for Controlling Communication Links

Between Network Nodes to Reduce Communication Protocol Overhead Traffic,” and which

issued on February 19, 2002. A true and correct copy of the ’091 Patent is attached as Exhibit

M to this Complaint.

       21.     On information and belief, L3Harris owns and/or controls all substantial rights in

the ʼ310 Patent, which is entitled “Multiple Path Reactive Routing in a Mobile Ad Hoc

Network,” and which issued on November 1, 2005. A true and correct copy of the ’310 Patent is

attached as Exhibit N to this Complaint.




                                                5
  Case
Case    1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document      1 Filed
                              1898 Filed    12/09/19
                                         12/09/19     Page
                                                   Page 6 of625
                                                              of PageID
                                                                 25 PageID  #: 6
                                                                        #: 182003



       22.     On information and belief, L3Harris owns and/or controls all substantial rights in

the ʼ117 Patent, which is entitled “Mobile Ad-Hoc Network with Intrusion Detection Features

and Related Methods,” and which issued on July 25, 2006. A true and correct copy of the ’117

Patent is attached as Exhibit O to this Complaint.

 II.     The Disputed Technologies

       23.     In a series of pre-suit communications (discussed below), L3Harris, through its

agent David Barnes (“Barnes”), alleged that the L3Harris Patents cover aspects of several open

and/or public protocols, including Zigbee, Bluetooth Low Energy (BLE), IEEE 802.11e and

802.11ac, and Thread (hereinafter the “Accused Networking Protocols”), as used in Internet of

Things (“IoT”) devices.

       24.     L3Harris accuses Comcast of infringing the L3Harris Patents based on the

purported operation and capabilities of Comcast’s IoT devices that allegedly use the Accused

Networking Protocols (hereinafter the “Accused Products”).

       25.     The Accused Products were not developed by L3Harris. To the contrary, the

Accused Products were developed in conjunction with Comcast, its equipment vendors, and/or

various technology partners.

       26.     On information and belief, L3Harris was not involved in developing any of the

Accused Networking Protocols. In general, as relevant to this dispute, the Accused Networking

Protocols allow IoT devices—such as home-security, entertainment, and other “smart-home”

systems—to communicate with one another efficiently and inexpensively.          The technology

underlying each protocol was developed through the efforts of multiple companies operating

through alliances and organizations around the world. Comcast, for instance, has participated as

a promoter in the Zigbee Alliance. Zigbee is a networking solution for IoT devices that allows




                                                6
  Case
Case    1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document      1 Filed
                              1898 Filed    12/09/19
                                         12/09/19     Page
                                                   Page 7 of725
                                                              of PageID
                                                                 25 PageID  #: 7
                                                                        #: 182004



low-power smart objects and products from many different vendors to work together. On

information and belief, L3Harris is not a member of the Zigbee Alliance.

       27.    Similarly, BLE is a “low energy” version of Bluetooth that was first introduced in

2004 and specifically developed for IoT devices. BLE is developed and maintained by the Smart

Home Subgroup of the Bluetooth Special Interest Group. The Subgroup is a consortium of more

than sixty member companies. Although the Subgroup’s full membership does not appear to be

publicly available, upon information and belief, L3Harris is not a member and has never

contributed to BLE’s development.

       28.    Thread is developed and maintained by the Thread Group, an organization of over

one-hundred members whose board is comprised of representatives from, among other

organizations, Google, Qualcomm, and Apple. On information and belief, L3Harris is not a

member of the Thread Group.

       29.    The 802.11e and 802.11ac protocols are amendments to the IEEE 802.11

protocol, the world’s most widely used wireless networking standard. IEEE 802.11 is used, for

example, by Wi-Fi in most home and office networks to allow laptops, printers, and smartphones

to talk to each other and access the Internet without connecting wires. The 802.11e amendment

offers a set of enhancements for wireless applications and is of critical importance for delay-

sensitive applications, such as streaming multimedia. 802.11ac makes Wi-Fi work substantially

faster on common consumer devices.       These standards are created and maintained by the

LAN/MAN Standards Committee (IEEE 802) of the Institute of Electrical and Electronics

Engineers (IEEE), the world’s largest technical professional organization for the advancement of

technology.    The IEEE 802.11 Working Group is comprised of representatives from




                                               7
  Case
Case    1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document      1 Filed
                              1898 Filed    12/09/19
                                         12/09/19     Page
                                                   Page 8 of825
                                                              of PageID
                                                                 25 PageID  #: 8
                                                                        #: 182005



organizations such as Intel, Sony, and Google. On information and belief, L3Harris not a

member of the 802.11 Working Group.

           30.   Comcast is a member of the Wi-Fi Alliance, a non-profit organization that

promotes Wi-Fi technology and certifies Wi-Fi products for conformity to certain standards of

interoperability. The Wi-Fi Alliance’s efforts include certification programs for 802.11e and

802.11ac, among other standards. L3Harris is not a member of the Wi-Fi Alliance.

    III.    L3Harris’s Threats Regarding Alleged Infringement of the L3Harris Patents

           31.   Beginning in May 2018, Barnes, holding himself out as a representative of Harris

Corporation (“Harris”)1 contacted Comcast stating that Comcast required a patent license from

Harris for certain Accused Products. Barnes represented, and continues to represent, himself as

“Managing Director” of North Forty Consulting LLC, which, upon information and belief, is a

Delaware limited liability company. Since May 2018, Comcast has engaged in an extended

dialogue with Barnes and directly with L3Harris, explaining that Comcast does not practice the

asserted L3Harris Patents and therefore does not need a license.

           32.   Since the summer of 2018, Harris (and then L3Harris), through its agent Barnes,

identified over twenty patents that it believed Comcast should license. These included, in a first

wave, United States Patent Nos. 6,980,537; 7,027,426; 7,184,421; 7,082,117; 6,718,394;

6,961,310; 6,958,986; 6,349,091; 7,440,572; and 6,606,357, as well as two European patents.

And in April 2019, L3Harris identified another patent, No. 6,982,987. Comcast responded to

these assertions first with a letter dated April 1, 2019, and then with an email dated May 13,

2019, explaining why Comcast did not infringe any of these patents and thus a license was not

necessary. In addition, Comcast met with L3Harris on June 26, 2019, to afford L3Harris the


1
      Harris Corporation merged with L3 Technologies in 2019 to become L3Harris
Technologies, the named defendant here.


                                                 8
  Case
Case    1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document      1 Filed
                              1898 Filed    12/09/19
                                         12/09/19     Page
                                                   Page 9 of925
                                                              of PageID
                                                                 25 PageID  #: 9
                                                                        #: 182006



opportunity of further explaining why Comcast needed a license to these patents. L3Harris’s

presentation was no more convincing or clarifying than its written allegations, which were both

vague and mistaken in their understanding of the Accused Products and the reasonable scope of

the patents.

       33.     Without providing any further evidence of alleged infringement, in August and

September 2019, L3Harris notified Comcast that it had failed to significantly engage with

L3Harris, and provided a chart of additional infringement contentions and a summary of

infringement contentions at issue to-date. In addition to reiterating past assertions2, L3Harris

identified the following new patents: U.S. Patent Nos. 6,996,088; 7,606,256; 6,404,756;

6,804,208; 7,142,866; 6,870,846; 6,754,192; and 7,382,765. In late October 2019, L3Harris

identified two more U.S. Patents: Nos. 7,453,864 and 7,304,972. Again, Comcast explained in

correspondence (dated November 13) why Comcast did not infringe these patents and thus a

license was not necessary. L3Harris responded by reiterating its contention that “Comcast

branded products from 2012 to the present have infringed and continue to infringe one or more

claims of at least [the L3Harris Patents].” As Comcast has communicated to L3Harris, most

recently by letter dated December 6, it remains Comcast’s position that, among other things,

Comcast does not practice the L3Harris Patents and therefore Comcast does not need to license

any rights from L3Harris. L3Harris maintains that Comcast’s Accused Products infringe one or

more of the L3Harris Patents. Accordingly, there is a substantial and immediate controversy

between the parties with regard to whether the Accused Products infringe the L3Harris Patents.

       34.     Comcast, directly and through operating subsidiaries, has operated, marketed,

and/or sold one or more of the accused products and services, and will continue to operate,

market, and/or sell one or more of the Accused Products in various markets across the United
2
       L3Harris withdrew from consideration two patents it had initially identified.


                                                9
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          10 10 of 25
                                                             of 25    PageID
                                                                   PageID    #: 10
                                                                          #: 182007



States, including in this district. Given this substantial and immediate controversy, Comcast

seeks declaratory relief from this Court concerning its non-infringement of the L3Harris Patents.

                               FIRST CLAIM FOR RELIEF
               (Declaratory Judgment of Non-Infringement of the ʼ426 Patent)

        35.     Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

        36.     As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of Comcast branded XB6 Wireless Gateways infringes one or more

claims of the ’426 Patent.

        37.     Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ’426 Patent, including through its XB6 Wireless Gateway products accused in

L3Harris’s communications with Comcast. For example, L3Harris asserts that Comcast’s XB6

Wireless Gateways supporting Thread personal area networks infringe claim 8. But the accused

XB6 Wireless Gateway products do not satisfy at least the claim limitation in claim 8 of “at a

source node, sending a route request over each of the plurality of electrically separate channels to

discover routing to a destination node” and “selecting a route to the destination node on at least

one of the plurality of electrically separate channels.” Comcast’s XB6 Wireless Gateway

products do not include a source node that sends a route request over multiple electrically

separate channels to discover routing to a destination node in the manner required by the claim,

nor do they select a route on one of the plurality of electrically separate channels.

        38.     Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ426 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.



                                                 10
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          11 11 of 25
                                                             of 25    PageID
                                                                   PageID    #: 11
                                                                          #: 182008



Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.

                              SECOND CLAIM FOR RELIEF
               (Declaratory Judgment of Non-Infringement of the ʼ394 Patent)

        39.     Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

        40.     As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of Comcast branded Home Security and Home Automation products

and services infringes one or more claims of the ’394 Patent.

        41.     Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ’394 Patent, including through its Home Security and Home Automation products

accused in L3Harris’s communications with Comcast.          For example, L3Harris asserts that

Comcast’s Home Security and Home Automation systems supporting Zigbee personal area

networks infringe claim 25. But the accused products do not satisfy at least the limitation of

claim 25 of “a plurality of nodes grouped into clusters of nodes, each cluster having a designated

cluster leader node.” Comcast’s accused Home Security and Home Automation products do not

include nodes that are grouped into clusters of nodes, and likewise they do not include a

designated cluster leader node in the manner required by the claim.

        42.     Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ394 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.

Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.



                                                  11
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          12 12 of 25
                                                             of 25    PageID
                                                                   PageID    #: 12
                                                                          #: 182009



                              THIRD CLAIM FOR RELIEF
               (Declaratory Judgment of Non-Infringement of the ʼ864 Patent)

        43.     Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

        44.     As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of Comcast branded Home Security and Home Automation products

and services infringes one or more claims of the ʼ864 Patent.

        45.     Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ʼ864 Patent, including through its Home Security and Home Automation products

accused in L3Harris’s communications with Comcast.          For example, L3Harris asserts that

Comcast’s Home Security and Home Automation systems supporting Zigbee personal area

networks infringe claim 1. But the accused Home Security and Home Automation products do

not satisfy at least the limitation of claim 1 of “predicting route failure in the network by

generating route failure metrics including link failure metrics and node failure metrics for each

route” and “performing route maintenance in the network based upon the predicted route

failure.” Comcast’s Home Security and Home Automation products do not predict route failure

in the network in the manner required by the claims, nor do they perform route maintenance

based upon predicted route failure.

        46.     Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ864 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.

Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.



                                                  12
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          13 13 of 25
                                                             of 25    PageID
                                                                   PageID    #: 13
                                                                          #: 182010



                             FOURTH CLAIM FOR RELIEF
               (Declaratory Judgment of Non-Infringement of the ʼ537 Patent)

        47.     Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

        48.     As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of Comcast branded Home Security and Home Automation products

and services infringes one or more claims of the ʼ537 Patent.

        49.     Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ʼ537 Patent, including through its Home Security and Home Automation products

accused in L3Harris’s communications with Comcast.           For example, L3Harris asserts that

Comcast’s Home Security and Home Automation systems supporting Zigbee personal area

networks infringe claim 16. But the accused Home Security and Home Automation products do

not satisfy at least the limitation of claim 16 of “identifying neighboring units that are isolated

from communications with remaining neighboring units of said communication unit” and

“designating said communication unit as said routing unit in response to determining that said

communication unit communicates with at least one neighboring unit that is isolated from

communications with remaining neighboring units of said communication unit.” Comcast’s

Home Security and Home Automation products do not identify isolated neighboring units in the

manner required by the claims, nor do they designate certain units as routing units based on such

an identification.

        50.     Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ537 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.



                                                13
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          14 14 of 25
                                                             of 25    PageID
                                                                   PageID    #: 14
                                                                          #: 182011



Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.

                               FIFTH CLAIM FOR RELIEF
               (Declaratory Judgment of Non-Infringement of the ʼ986 Patent)

        51.     Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

        52.     As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of Comcast branded Home Security and Home Automation products

and services infringes one or more claims of the ʼ986 Patent.

        53.     Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ʼ986 Patent, including through its Home Security and Home Automation products

accused in L3Harris’s communications with Comcast. For example, L3Harris asserts that that

Comcast’s Home Security and Home Automation products supporting Zigbee personal area

networks infringe claim 25. But the accused Home Security and Home Automation products do

not satisfy at least the limitations of claim 25 of “scheduling respective semi-permanent time

slots to establish communication links between respective pairs of mobile nodes for transmitting

data stored in the data queues therebetween”; “determining link utilization metrics for each

communication link based upon a quantity of data previously sent over the communication link

during the semi-permanent time slots and the data queues”; and “scheduling demand assigned

time slots for establishing additional communication links between the pairs of mobile nodes for

transmitting the data based upon the link utilization metrics.” Comcast’s Home Security and

Home Automation products do not assign “semi-permanent” time slots in the manner required by

the claims, nor do they determine link utilization metrics or establish additional communication



                                                  14
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          15 15 of 25
                                                             of 25    PageID
                                                                   PageID    #: 15
                                                                          #: 182012



links based on “a quantity of data previously sent over the communication link during the semi-

permanent time slots.”

        54.     Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ986 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.

Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.

                              SIXTH CLAIM FOR RELIEF
               (Declaratory Judgment of Non-Infringement of the ʼ972 Patent)

        55.     Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

        56.     As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of Comcast branded XB6 Wireless Gateways infringes one or more

claims of the ʼ972 Patent.

        57.     Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ʼ972 Patent, including through its XB6 Wireless Gateway products accused in

L3Harris’s communications with Comcast.              For example, L3Harris has contended that

Comcast’s XB6 Wireless Gateways supporting 802.11ac infringe claim 21. But the accused

XB6 Wireless Gateway products do not satisfy at least the limitations of claim 21 of “a mobile

node for a wireless communication network” including “a directional antenna” and “a time slot

scheduling unit to schedule time slots to establish a communication link with neighboring mobile

nodes.” Comcast’s XB6 Wireless Gateway products do not use either a time-slot scheduling unit

or directional antennas as required by the claim.



                                                  15
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          16 16 of 25
                                                             of 25    PageID
                                                                   PageID    #: 16
                                                                          #: 182013



        58.     Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ972 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.

Such a determination and declaration are necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.

                             SEVENTH CLAIM FOR RELIEF
               (Declaratory Judgment of Non-Infringement of the ʼ846 Patent)

        59.     Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

        60.     As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of Comcast branded Home Security and Home Automation products

and services infringes one or more claims of the ʼ846 Patent.

        61.     Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ʼ846 Patent, including through its Home Security and Home Automation products

accused in L3Harris’s communications with Comcast.          For example, L3Harris asserts that

Comcast’s Home Security and Home Automation products supporting Zigbee personal area

networks infringe claim 29. But the accused Home Security and Home Automation products do

not satisfy at least the limitations of claim 29 of “a plurality of nodes grouped into clusters of

nodes, each cluster node having a designated cluster leader node.” Comcast’s Home Security

and Home Automation products do not group nodes into clusters, each cluster having a

designated cluster leader node, as required by the claim.

        62.     Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ846 Patent. Comcast seeks a



                                                  16
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          17 17 of 25
                                                             of 25    PageID
                                                                   PageID    #: 17
                                                                          #: 182014



judicial determination and declaration of the respective rights and duties of the parties herein.

Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.

                              EIGHTH CLAIM FOR RELIEF
               (Declaratory Judgment of Non-Infringement of the ʼ765 Patent)

        63.     Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

        64.     As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of Comcast branded Home Security and Home Automation products

and services infringes one or more claims of the ʼ765 Patent.

        65.     Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ʼ986 Patent, including through its Home Security and Home Automation products

accused in L3Harris’s communications with Comcast.            For example, L3Harris asserts that

Comcast’s Home Security and Home Automation products supporting Zigbee personal area

networks infringe claim 1. But the accused Home Security and Home Automation products do

not satisfy at least the limitations of claim 1 of “predicting future-needed routes in the network, a

route comprising a set of wireless communication links and mobile nodes from a source to a

destination.” Comcast’s Home Security and Home Automation products do not predict future-

needed routes as required by the claim.

        66.     Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ765 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.




                                                  17
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          18 18 of 25
                                                             of 25    PageID
                                                                   PageID    #: 18
                                                                          #: 182015



Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.

                              NINTH CLAIM FOR RELIEF
               (Declaratory Judgment of Non-Infringement of the ʼ192 Patent)

        67.     Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

        68.     As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of Comcast branded Home Security and Home Automation products

and services infringes one or more claims of the ʼ192 Patent.

        69.     Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ʼ192 Patent, including through its Home Security and Home Automation products

accused in L3Harris’s communications with Comcast.            For example, L3Harris asserts that

Comcast’s Home Security and Home Automation products supporting Zigbee personal area

networks infringe claim 1. But the accused Home Security and Home Automation products do

not satisfy at least the limitations of claim 1 of “predicting route stability over time based on the

route stability information.” Comcast’s Home Security and Home Automation products do not

predict route stability as required by the claims.

        70.     Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ192 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.

Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.




                                                  18
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          19 19 of 25
                                                             of 25    PageID
                                                                   PageID    #: 19
                                                                          #: 182016



                               TENTH CLAIM FOR RELIEF
                (Declaratory Judgment of Non-Infringement of the ʼ572 Patent)

          71.   Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

          72.   As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of XB6 Wireless Gateways infringes one or more claims of the ’572

Patent.

          73.   Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ’572 Patent, including through its XB6 Wireless Gateway products accused in

L3Harris’s communications with Comcast. For example, L3Harris asserts that Comcast’s XB6

Wireless Gateways supporting Bluetooth Low Energy infringe claim 1. But the accused XB6

Wireless Gateways do not satisfy at least the limitation of claim 1 of “a cryptography circuit . . .

for encrypting both address and data information for transmission by at least adding a plurality of

encrypting bits to both the address and the data information, and for decrypting both the address

and the data information upon reception.” Comcast’s XB6 Wireless Gateway products do not

encrypt and decrypt both address and data information in the manner required by the claim.

          74.   Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ’572 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.

Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.




                                                  19
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          20 20 of 25
                                                             of 25    PageID
                                                                   PageID    #: 20
                                                                          #: 182017



                             ELEVENTH CLAIM FOR RELIEF
                (Declaratory Judgment of Non-Infringement of the ʼ256 Patent)

          75.   Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

          76.   As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of XB6 Wireless Gateways infringes one or more claims of the ’256

Patent.

          77.   Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ’256 Patent, including through its XB6 Wireless Gateway products accused in

L3Harris’s communications with Comcast. For example, L3Harris asserts that Comcast’s XB6

Wireless Gateways supporting Bluetooth Low Energy infringe claim 1. But the XB6 Wireless

Gateways do not satisfy at least the limitation of claim 1 of “a plurality of radio channels

including a control channel and a plurality of data channels . . . .” Comcast’s XB6 Wireless

Gateway products do not employ a plurality of data channels and a separate control channel in

the manner required by the claim.

          78.   Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ’256 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.

Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.




                                                  20
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          21 21 of 25
                                                             of 25    PageID
                                                                   PageID    #: 21
                                                                          #: 182018



                             TWELFTH CLAIM FOR RELIEF
               (Declaratory Judgment of Non-Infringement of the ʼ756 Patent)

        79.     Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

        80.     As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of the XB6 Wireless Gateways infringes one or more claims of the

ʼ756 Patent.

        81.     Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ʼ756 Patent, including through its XB6 Wireless Gateway products accused in

L3Harris’s communications with Comcast. For example, L3Harris asserts that Comcast’s XB6

Wireless Gateways supporting Bluetooth Low Energy infringe claim 22. But the accused XB6

Wireless Gateways do not satisfy at least the limitation of claim 22 of “at least one of said

primary and secondary receivers being tunable to a reservation channel to monitor channel

access reservation messages that are exchanged between nodes on the reservation channel . . . .”

Comcast’s XB6 Wireless Gateway products do not employ a reservation channel or primary and

secondary receivers tunable to such a channel in the manner required by the claim.

        82.     Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ756 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.

Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.




                                                  21
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          22 22 of 25
                                                             of 25    PageID
                                                                   PageID    #: 22
                                                                          #: 182019



                           THIRTEENTH CLAIM FOR RELIEF
               (Declaratory Judgment of Non-Infringement of the ʼ091 Patent)

        83.     Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

        84.     As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of the XB6 Wireless Gateways infringes one or more claims of the

ʼ091 Patent.

        85.     Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ʼ091 Patent, including through its XB6 Wireless Gateway products accused in

L3Harris’s communications with Comcast. For example, L3Harris asserts that Comcast’s XB6

Wireless Gateways supporting Bluetooth infringe claim 19. But the accused XB6 Wireless

Gateways do not satisfy at least the limitation of claim 19 of “examining network connectivity

and determining particular communication links associated with said communication unit

sufficient to enable transmission of a control message over said network to each corresponding

unit within a predetermined quantity of hops . . . .” Comcast’s XB6 Wireless Gateway products

do not determine particular communication links associated with a communication unit to enable

transmission of a control message to each unit within a predetermined quantity of hops in the

manner required by the identified claim.

        86.     Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ091 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.

Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.



                                                  22
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          23 23 of 25
                                                             of 25    PageID
                                                                   PageID    #: 23
                                                                          #: 182020



                           FOURTEENTH CLAIM FOR RELIEF
                (Declaratory Judgment of Non-Infringement of the ʼ310 Patent)

          87.   Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

          88.   As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of XB6 Wireless Gateways infringes one or more claims of the ʼ310

Patent.

          89.   Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ʼ310 Patent, including through its XB6 Wireless Gateway products accused in

L3Harris’s communications with Comcast. For example, L3Harris asserts that Comcast’s XB6

Wireless Gateways supporting Thread infringe claim 1.            But the accused XB6 Wireless

Gateways do not satisfy at least the limitation of claim 1 of “at the source node, ranking the

discovered routes according to at least one link metric” and “distributing the message data to the

destination node along the plurality of discovered routes.” L3Harris also asserts that Comcast’s

XB6 Wireless Gateways supporting Bluetooth Low Energy infringe claim 13. But the accused

products do not satisfy at least the limitations of claim 13 of “at the source node, ranking

discovered routes according to at least one link metric” and “at the source node, simultaneously

distributing the message data to the destination node along a plurality of discovered routes based

upon the ranking.” Comcast’s XB6 Wireless Gateway products do not include a source node

that ranks discovered routes according to at least one link metric, or that distributes message data

to a destination node simultaneously along a plurality of discovered routes in the manner

required by the identified claims.




                                                23
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          24 24 of 25
                                                             of 25    PageID
                                                                   PageID    #: 24
                                                                          #: 182021



          90.   Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ310 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.

Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.

                             FIFTEENTH CLAIM FOR RELIEF
                (Declaratory Judgment of Non-Infringement of the ʼ117 Patent)

          91.   Comcast incorporates by reference Paragraphs 1 through 34, inclusive, as though

fully set forth in this Paragraph.

          92.   As set forth above, L3Harris contends that Comcast’s making, using, offering to

sell, selling, or importing of XB6 Wireless Gateways infringes one or more claims of the ʼ117

Patent.

          93.   Comcast has not infringed and is not currently infringing—whether directly or

indirectly, contributorily or by inducement, literally or under the doctrine of equivalents—any

claim of the ʼ117 Patent, including through its XB6 Wireless Gateway products accused in

L3Harris’s communications with Comcast. For example, L3Harris asserts that Comcast’s XB6

Wireless Gateways supporting Thread infringe claim 41.         But the accused XB6 Wireless

Gateways do not satisfy at least the limitations of claim 41 of “a mobile ad hoc network,”

“monitoring transmissions among the plurality of nodes to detect failed attempts to authenticate

MAC addresses,” and “generating an intrusion alert based upon detecting a number of failed

attempts to authenticate a MAC address.” Comcast’s XB6 Wireless Gateway products do not,

for example, generate an intrusion alert based upon detecting a number of failed attempts to

authenticate a MAC address in the manner required by the claim.




                                                  24
 Case
Case   1:19-cv-02245-CFC
     1:99-mc-09999        Document
                     Document 1898 1Filed
                                       Filed 12/09/19Page
                                          12/09/19     Page
                                                          25 25 of 25
                                                             of 25    PageID
                                                                   PageID    #: 25
                                                                          #: 182022



        94.     Accordingly, an actual and justiciable controversy has arisen and exists between

Comcast and L3Harris relating to the non-infringement of the ʼ117 Patent. Comcast seeks a

judicial determination and declaration of the respective rights and duties of the parties herein.

Such a determination and declaration is necessary and appropriate at this time to enable the

parties to ascertain their respective rights and duties.

                                          JURY DEMAND

        95.     Comcast requests a jury trial for all issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, Comcast respectfully requests that this Court enter judgment in its favor

and against L3Harris and grant the following relief:

        A.      A declaration that Comcast has not infringed, willfully infringed, induced others

to infringe, or contributed to the infringement of any claim of the L3Harris Patents;

        B.      An award of its reasonable costs; and

        C.      Any other and further relief that this Court deems just and equitable.

                                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
OF COUNSEL:
                                                /s/ Jack B. Blumenfeld
Brian L. Ferrall                                ____________________________________
David Silbert                                   Jack B. Blumenfeld (#1014)
Matthias Kamber                                 Brian P. Egan (#6227)
Ajay Krishnan                                   1201 North Market Street
Ryan K. Wong                                    P.O. Box 1347
Shayne Henry                                    Wilmington, DE 19899
Ryan J. Hayward                                 (302) 658-9200
Deeva V. Shah                                   jblumenfeld@mnat.com
KEKER, VAN NEST & PETERS LLP                    began@mnat.com
633 Battery Street
San Francisco, CA 94111-1809                    Attorneys for Plaintiff
(415) 391-5400
December 9, 2019




                                                  25
